18-09032-cgm       Doc 118    Filed 10/25/19 Entered 10/25/19 15:03:48            Main Document
                                          Pg 1 of 8



KORSINSKY & KLEIN, LLP
MARC ILLISH (MI-6369)
2926 Avenue L
Brooklyn, NY 11210
Tel: 212-495-8133
Fax: 212-419-3893
Email: mi@kklawfirm.com
Attorneys for CRESCENT ELECTRIC SUPPLY COMPANY, INC. OF NEW YORK

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT NEW YORK
________________________________________
                                                            Chapter 7
In re:
                                                            Case No. 18-35222 (CGM)
CHARLES DeGENNARO, III

Debtor.
________________________________________

CRESCENT ELECTRIC SUPPLY COMPANY,
INC. OF NEW YORK,

              Plaintiff,                                    Adv. Pro. No. 18-09032 (CGM)
    v.
CHARLES DeGENNARO,

                  Defendant.
________________________________________

                        DECLARATION IN OPPOSITION
         TO DEBTOR’S MOTION SEEKING REARGUMENT AND MODIFICATION

         MARC ILLISH, declares pursuant to 28 U.S.C. § 1746:

         1.   I am an attorney for Plaintiff CRESCENT ELECTRIC SUPPLY COMPANY, INC. OF

NEW YORK (“Crescent”) in this adversary proceeding, and am fully familiar with the facts and

circumstances set forth below, based upon both my review of the files pertaining to this matter

maintained in my office and through my participation in the pre-trial proceedings in this matter.

         2.   This declaration is submitted in opposition to the motion of Debtor CHARLES

DeGENNARO, III (“Debtor”) seeking reconsideration and modification of an order of the Hon.
18-09032-cgm      Doc 118     Filed 10/25/19 Entered 10/25/19 15:03:48             Main Document
                                          Pg 2 of 8



Cecelia G. Morris, entered September 19, 2019 (the “Order”) brought pursuant to F.R.C.P. 54(b),

59 and Local Bankruptcy Rule 9023-1.

       3.    The Order granted discovery sanctions in favor of Crescent compelling debtor

pursuant to Fed. R. Civ. P. 37(a)(3)(B)(iv), made applicable to this adversary proceeding through

Fed. R. Bankr. P. 7037, on the basis that Debtor failed to produce documents and failed to respond

to Crescent’s Requests For Production of Documents and Things dated April 29, 2019 requested

pursuant to Fed. R. Civ. P. 34 made applicable to this adversary proceeding through Fed. R. Bankr.

P. 7034.

       4.   The Debtor’s failure to provide discovery warranted the issuance of the Order and

therefore it should be upheld. At the time of the hearing which led to the Order, Debtor did not

produce a single item of discovery.

       5.   Debtor’s motion should be denied for the reasons stated herein and additional

sanctions imposed due to the continued stonewalling of discovery by Debtor.

   A. FRCP 54 IS INAPPLICABLE BECAUSE DISCOVERY IS NOT A CLAIM

       6.   The need for discovery is not one of the claims alleged in Crescent’s complaint in this

adversarial proceeding, nor is it an independent cause of action, and does not constitute a "claim"

as the term is understood within Rule 54(b). Crescent’s motion to compel implicated a discovery

matter that would be inappropriate for partial judgment under 54(b). See, Field Day, LLC v. County

of Suffolk, 2012 U.S. Dist. LEXIS 73368 (E.D.N.Y. 2012).

       7.   The Order also does not fall under the collateral order doctrine that might otherwise

provide an exception.

       8.   In order to qualify as a collateral order, an order must: (1) conclusively determine the

disputed question; (2) resolve an important issue completely separate from the merits of the action;



                                                 2
18-09032-cgm      Doc 118     Filed 10/25/19 Entered 10/25/19 15:03:48             Main Document
                                          Pg 3 of 8



and (3) be effectively unreviewable on appeal from a final judgment. New Pac. Overseas Group

(U.S.A.) Inc. v. Excal Int'l Dev. Corp., 252 F.3d 667, 669 (2d Cir. 2001).

       9.   Debtor has filed a motion seeking a stay pending an appeal of the Order, demonstrating

that the Order is reviewable, thereby mooting this issue.

   B. FRCP 59 IS INAPPLICABLE BECAUSE THE ORDER IS NOT A JUDGMENT

       10. F.R.C.P. 59(e) applies to motions to alter or amend "a judgment" and must be filed

within ten days after entry of judgment.

       11. As the Order was not a judgment, the Rule is inapplicable. See, Attard v. City of New

York, 2008 U.S. Dist. LEXIS 61091 at n.1 (E.D.N.Y 2008).

   C. LOCAL RULE 9023-1 PROHIBITS REPETITION OF ARGUMENTS

       12. To obtain relief pursuant to Bankruptcy Rule 9023 and Local Rule 9023-1, a party

must present "manifest errors of law or fact" or accounting for "newly-discovered evidence." See

Griffin Industries, Inc. v. Petrojam, Ltd., 72 F. Supp. 2d 365, 368 (S.D.N.Y. 1999); In re Best

Payphones, Inc., 2007 Bankr. LEXIS 266, 2007 WL 203980 *5 (Bankr. S.D.N.Y. Jan. 24, 2007).

       13. The moving party must show that the court overlooked controlling decisions or factual

matters "which might materially have influenced the earlier decision." Farkas v. Ellis, 783 F. Supp.

830, 832-33 (S.D.N.Y.), aff'd 979 F.2d 845 (2d Cir. 1992); In re Best Payphones, Inc., 2007 Bankr.

LEXIS 266, 2007 WL 203980 *5.

       14. The burden is on the moving party to demonstrate these manifest errors. In re Crozier

Bros., Inc, 60 B.R. 683, 688 (Bankr. S.D.N.Y. 1986).

       15. Movants under Bankruptcy Rule 9023 must demonstrate a substantial basis for the

relief requested so as to avoid repetitive arguments on issues that have already been considered.




                                                 3
18-09032-cgm        Doc 118   Filed 10/25/19 Entered 10/25/19 15:03:48            Main Document
                                          Pg 4 of 8



Griffin Industries, 72 F. Supp. 2d at 368; In re Best Payphones, Inc., 2007 Bankr. LEXIS 266,

2007 WL 203980 *5.

       16. Debtor's Motion fails to demonstrate any manifest errors or injustice, newly

discovered evidence or change in controlling law and thus, states no grounds for the substantial

relief requested.

       17. The Debtor simply repeats matters brought to the Court's attention at the hearing on

the motion prior to the Order being entered.

       18. This Court has previously heard and determined all of the arguments and issues raised

by Debtor and should reject the request to review such arguments a second time.

       19. The rule permitting reargument is strictly construed to avoid repetitive arguments on

issues that the court has already fully considered." Best Payphones, Inc., 2008 Bankr. LEXIS 2555,

2008 WL 2705472, at *3; accord Griffin Indus., 72 F. Supp. 2d at 368; Monaghan v. SZS 33

Assocs., L.P., 153 F.R.D. 60, 65 (S.D.N.Y. 1994); Farkas, 783 F. Supp. at 832.

   D. THE LEGAL AUTHORITIES CONTROVERT DEBTOR’S POSITION

       20. Without rehashing the entirety of Debtor’s stonewalling, the Order followed Debtor’s

failure to meet and confer, untimely and evasive responses to Crescent’s discovery demands, and

Debtor’s arguments to the Court that were found to be unavailing.

       21. Debtor now seeks reconsideration of the Order compelling production based on

arguments already raised and considered by the Court, ranging from objections to scope and

relevance, purported claims of documents not in the possession of Debtor, release of tax returns,

and excessive fees.

       22. A creditor has the burden of proving the elements of a §523(a) claim in order to have

his debt deemed non-dischargeable as against the debtor. Sarasota CCM, Inc. v. Kuncman, 466



                                                4
18-09032-cgm          Doc 118       Filed 10/25/19 Entered 10/25/19 15:03:48                       Main Document
                                                Pg 5 of 8



B.R. 590, 595 (E.D.N.Y. 2012). The creditor must prove the required elements of each subsection

of §523 by a preponderance of the evidence. Id.

         23. As pointed out in the Memorandum of Law in Support of Debtor’s Motion for

Reconsideration (the “Memo”),

         In order for Crescent to prevail on its Section 523 non-discharge claim, it must not only
         show that Innovative was paid on the projects that it delivered materials to in 2016 and
         2017, but that DeGenerro diverted those funds with a “conscious misbehavior” or “extreme
         recklessness” and “requisite scienter”. Memo at page 12.

         24. A party's financial information can be relevant for discovery purposes if it implicates

specific elements of a claim or defense asserted in the dispute. See Signal Capital Corporation v.

Frank, 164 F.R.D. 7, 10-11 (S.D.N.Y. 1995) (allowing substantial discovery regarding corporate

directors, including details of directors' personal finances necessary to establish plaintiff's claims

against directors for waste of corporate assets, mismanagement, and violation of fiduciary duties);

         25. With respect to temporal scope, the Court in Go v. Rockefeller Univ., 280 F.R.D. 165,

SDNY 2012, which is cited to by Debtor (Memo at page 13) held,

         However, the scope of discovery is commonly extended to a reasonable number of
         years prior to the defendants' alleged illegal1 action . . . ." Miles v. Boeing Co., 154 F.R.D.
         117, 119-20 (E.D. Pa. 1994) (document requests for period of more than two years from
         date of alleged discrimination not overly broad); Obiajulu v. City of Rochester Dep't of
         Law, 166 F.R.D. 293, 296 (W.D.N.Y. 1996) (three year time period suggested by
         defendants found reasonable); see also Chang v. Cavalry Portfolio Servs. LLC, CV-11-
         1153 (JS)(GRB), 2011 WL 6101952 at *1 (E.D.N.Y. Dec. 1, 2011); Trzeciak v. Apple
         Computers, Inc., 94 Civ. 1251 (LAK), 1995 U.S. Dist. LEXIS 428, 1995 WL 20329 at *1
         (S.D.N.Y. Jan. 19, 1995) (Dolinger, M.J.). (Emphasis added).


         26. With respect to relevance, the Court in Vaigasi v. Solow Mgmt. Corp., 2016 U.S. Dist.

LEXIS 18460, also cited by Debtor (Memo at page 13) held,


     1
        Any application of trust assets 'for any purpose other than the trust purposes of that trust creates civil and
potentially criminal liability." Int'l Bhd. of Elec. Workers Local Union No. 1249 Pension & Ins. Funds v. S. Buffalo
Elec., Inc., No. 5:15-CV-0682, 2017 U.S. Dist. LEXIS 87964, (N.D.N.Y. June 8, 2017) (quoting N.Y. Lien Law §
79-a(1)).


                                                           5
18-09032-cgm       Doc 118     Filed 10/25/19 Entered 10/25/19 15:03:48             Main Document
                                           Pg 6 of 8



       Information is relevant if: "(a) it has any tendency to make a fact more or less probable
       than it would be without the evidence; and (b) the fact is of consequence in determining
       the action." Fed. R. Evid. 401. Relevance is a matter of degree, and the standard is applied
       more liberally in discovery than it is at trial. It is well established that relevance for the
       purpose of discovery is broader in scope than relevance for the purpose of the trial itself.
       (internal citations omitted).

       27. Furthermore, determinations of relevance are entrusted to the sound discretion of the

court. See generally, United States v. Amuso, 21 F.3d 1251, 1263 (2d Cir. 1994). Debtor was not

enabled to withhold any discovery based on his determination of relevance. This issue served as

one of the bases that the Court issued the Order as the Court did.

       28. Moreover, the fact that documents demanded by a plaintiff may reside in files other

than a defendant's is beside the point if the defendant has control over such files. For a FRCP 34

document request, the test is whether the party has a legal right to control. The true test is control

and not possession. United States v. Int'I Business Machines Corp., 477 F.Supp. 698, 698, 699

(S.D.N.Y. 1979).

       29. A party challenging a document request must submit an affidavit setting forth facts

and circumstances which establish that the documents requested are not in his control. Id. Debtor

has not submitted any such affidavit, despite the fact that Crescent’s demands required same and

otherwise, his claim of lack of possession is merely supported by statements made in

“correspondence” from Debtor’s counsel to another party. See, Memo at page 5.

       30. With respect to disclosure of tax returns, the Court in Carmody v. Vill. of Rockville

Ctr., 2007 U.S. Dist. LEXIS 50933, also cited by Debtor (Memo at page 15) held,

       Although income tax returns are not inherently privileged, courts are typically reluctant to
       compel their disclosure because of both "the private nature of the sensitive information
       contained therein" and "the public interest in encouraging the filing by taxpayers of
       complete and accurate returns." Smith v. Bader, 83 F.R.D. 437, 438 (S.D.N.Y. 1979). To
       compel the disclosure of income tax returns, a two-part test must be satisfied: (1) the returns
       must be relevant to the subject matter of the action and (2) there must be a compelling need
       for the returns because the information is not "otherwise readily obtainable." United States


                                                  6
18-09032-cgm      Doc 118      Filed 10/25/19 Entered 10/25/19 15:03:48           Main Document
                                           Pg 7 of 8



       v. Bonanno Family of La Cosa Nostra, 119 F.R.D. 625, 627 (E.D.N.Y. 1988) (citing S.E.C.
       v. Cymaticolor Corp., 106 F.R.D. 545, 547 (S.D.N.Y. 1985)).

       31. This issue was also argued before the Court and by Debtor’s admission, he has

withheld documents relevant to Crescent’s claims and he argues that he lacks other relevant

documents. Therefore, the information sought was actually not otherwise readily obtainable.

       32. The obstruction of discovery is compounded by the fact that Debtor, as the majority

interest holder of Innovative Electrical Services (See, Debtor’s Schedules), would be able to issue

authorizations for the release of bank statements, tax returns, and other financial records which

would have satisfied most, if not all, of Crescent’s documents requests.

       33. The fact that other actions are pending cannot serve as a basis to withhold discovery –

even if they were produced in the other actions. A party cannot "withhold relevant and discoverable

documents in one action with impunity, even after producing them in a similar case." MPI Tech

A/S v. IBM, 2017 U.S. Dist. LEXIS 59870 (S.D.N.Y. 2017) citing to Royal Park Investments

SA/NV v. Deutsche Bank National Trust Company, 192 F. Supp. 3d 400 (S.D.N.Y. 2016).

       34. Debtor seeks to cloak all of his financials as being jointly owned with his wife in an

effort to obstruct any discovery into his financials.

       35. As a matter of fact, Debtor has produced a redacted personal tax return, which was

presumably jointly filed with Debtor’s spouse. Obviously, the objection to disclosure is therefore

feigned and otherwise waived.

       36. Based on the foregoing, the [continuing] wastefulness caused by Debtor’s obstruction

warrants the costs imposed, including for travel. The fact that Debtor withheld his discovery

caused the Pre-trial Conference to be adjourned, thereby limiting the August 27, 2019 Court

appearance to the motion to compel. Therefore, the travel costs should be borne by Debtor. As

Courts have held, for example,


                                                  7
18-09032-cgm     Doc 118      Filed 10/25/19 Entered 10/25/19 15:03:48             Main Document
                                          Pg 8 of 8



       when a lawyer travels for one client, he incurs an opportunity cost that is equal to the fee
       he would have charged that or another client if he had not been traveling. That is why
       lawyers invariably charge their clients for travel time, and usually at the same rate they
       charge for other time, except when they are able to bill another client for part of the travel
       time (a lawyer might do work for client A while flying on an airplane to a meeting with
       client B) See, Astro-Med, Inc. v. Plant, 250 F.R.D. 28, 32 (D.R.I. 2008)

       37. Accordingly, the Order should be upheld and Debtor’s motion should be denied. This

opposition may be supplemented with a documentation of costs, if necessary.

       WHEREFORE, it is requested that Debtor’s motion be denied in its entirety.

Executed on October 25, 2019

                                                                  /s/ MARC ILLISH
                                                                 MARC ILLISH (MI-6369)




                                                 8
